Citation Nr: 1728496	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-27 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Cathy L. Greiner, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to July 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which, in pertinent part, denied claims for service connection for posttraumatic stress disorder (PTSD) and diabetes mellitus, type II.

The RO granted service connection for PTSD in a March 2017 rating decision.  Therefore, that issue is not currently before the Board.   

In March 2015, the Board, in pertinent part, reopened the Veteran's claim for service connection for diabetes mellitus, type II, and remanded the issue for further development and readjudication.  The requested development on remand, consisting of obtaining additional records, has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In March 2014, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

Diabetes mellitus, type II, has not been shown to exist at any time during the pendency of the appeal.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  See 38 C.F.R. § 3.309(e).  Presumed exposure to an herbicide applies to a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

In this case, the Veteran contends that service connection is warranted for diabetes mellitus, type II, to include as due to herbicide exposure.  Several VA outpatient treatment records have listed diabetes with neuropathy in the problem lists, but without further explanation for the basis of that being listed or any discussion of an actual diagnosis.

However, the Board finds that there is simply no evidence of record indicating that the Veteran was diagnosed with diabetes mellitus, type II.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (with the absence of proof of a present disability there can be no valid claim).

At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

However, in this case, there is no true indication that diabetes mellitus, type II, had its onset in service or is otherwise related to active duty.  Importantly, there is no medical evidence of record indicating that the Veteran was ever diagnosed with diabetes mellitus, type II.  A November 2014 VA endocrinology treatment note reported that the Veteran had prediabetes and impaired fasting syndrome; however, a review of the record is silent for a diagnosis, treatment, or symptoms of diabetes mellitus, type II, due to service.  

The Veteran reports attending a glucose test in which his sugar levels increased then bottomed out, resulting in sweating and blacking out.  However, a review of the record indicates that the symptoms the Veteran experienced were a result of impaired fasting glucose, not diabetes mellitus, type II.  See e.g., March 2017 VA Examination; February 2014 Endocrinology Treatment Note.

In addition, two VA examinations have confirmed that the Veteran does not have a diagnosis of diabetes mellitus, type II.  In December 2010, the Veteran reported that uncertain as to whether he had diabetes.  A glucose tolerance test (GTT) at that time revealed that the Veteran did not meet the blood sugar values for a diagnosis of diabetes mellitus, type II.  Most recently, in March 2017, a VA examiner also reported that the Veteran's GTT results and hemoglobin A1c values did not reveal a diagnosis of diabetes mellitus, type II.  

During his March 2014 hearing, the Veteran and his spouse provided testimony reflecting his belief that he in fact had a diagnosis of diabetes mellitus.  The Board would point out that type II diabetes mellitus is a disease of the endocrine system shown by specific medical testing (e.g., glucose tolerance testing) and is not subject to lay diagnosis.  Here, neither the Veteran nor his wife have been shown to possess the medical training, credentials, or other expertise needed to conduct such testing and render a diagnosis.  Consequently, the lay evidence of record, while fully credible,  does not constitute competent evidence in support of this claim and lacks probative value.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, type II.  At no time during the pendency of the appeal has diabetes mellitus, type II been shown.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.  See 38 U.S.C.A § 5107.  The Board would point out that the Veteran may apply to reopen his claim in the future, particularly if at any time he is, in fact, diagnosed with type II diabetes mellitus.


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


